United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-1751
                         ___________________________

                             United States of America,

                        lllllllllllllllllllll Plaintiff - Appellee,

                                            v.

                                 Ahmad R. Hudson,

                      lllllllllllllllllllll Defendant - Appellant.
                                       ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                             Submitted: January 9, 2017
                                Filed: May 30, 2017
                                   [Unpublished]
                                  ____________

Before COLLOTON, MURPHY, and MELLOY, Circuit Judges.
                         ____________

PER CURIAM.

      Ahmad Hudson pleaded guilty to unlawfully possessing a firearm as a
previously convicted felon, in violation of 18 U.S.C. § 922(g)(1). At sentencing, the
district court* concluded that Hudson’s base offense level should be increased under
USSG § 2K2.1(a)(3), because he had sustained a prior conviction for a “crime of
violence.” The prior conviction was for unlawful use of a weapon under Mo. Rev.
Stat. § 571.030.1(4). The court then determined that Hudson’s advisory guideline
range was 63 to 78 months’ imprisonment and sentenced him to a term of 70 months’
imprisonment.

      Hudson appeals, arguing that the district court committed procedural error by
counting his prior conviction as a crime of violence. In United States v. Pulliam, 566
F.3d 784, 788 (8th Cir. 2009), this court held that a conviction under § 571.030.1(4)
is a “violent felony” under the Armed Career Criminal Act, 18 U.S.C.
§ 924(e)(2)(B)(i), because it has as an element the use, attempted use, or threatened
use of physical force against the person of another. “Crime of violence” under the
guidelines also includes offenses that have such an element, see USSG § 4B1.2(a)(1),
so Pulliam dictates that Hudson sustained a qualifying prior conviction.

        Hudson asserts that intervening Supreme Court decisions have superseded the
reasoning of Pulliam, and that we should conclude under current law that his prior
conviction is not a crime of violence. We rejected the same argument in United
States v. Steven Hudson, 851 F.3d 807, 808-10 (8th Cir. 2017), and Hudson’s
contention is foreclosed by this recent decision. The judgment of the district court
is affirmed.
                        ______________________________




      *
       The Honorable Ronnie L. White, United States District Judge for the Eastern
District of Missouri.

                                         -2-